Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 20, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  142468 & (19)                                                                                        Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 142468
                                                                    COA: 298473
                                                                    Wayne CC: 08-006996-FH
  LESLIE PAUL FORD,
            Defendant-Appellant.

  _________________________________________/

         By order of April 25, 2011, the prosecuting attorney was directed to answer the
  application for leave to appeal the December 1, 2010 order of the Court of Appeals. On
  order of the Court, the answer having been received, the application for leave to appeal is
  again considered, and it is DENIED, because we are not persuaded that the questions
  presented should be reviewed by this Court.

         HATHAWAY, J., not participating. Justice Hathaway recuses herself and will not
  participate in this case as she was the presiding trial court judge. See MCR 2.003(B).

        ZAHRA, J., did not participate because he was on the Court of Appeals panel.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 20, 2011                       _________________________________________
         p0713                                                                 Clerk